


110 HR 2736 IH: HIV Emergency Local Partnership Act of

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2736
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Ms. Velázquez (for
			 herself, Ms. Solis,
			 Mr. Serrano, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants to provide comprehensive HIV/AIDS services to racial and ethnic
		  minorities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HIV Emergency Local Partnership Act of
			 2007.
		2.Findings;
			 purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)Since AIDS cases
			 were first reported more than 25 years ago, approximately 1.7 million people in
			 the United States have been diagnosed with HIV and 500,000 of them have
			 died.
				(2)Racial minorities
			 have been disproportionately affected by this epidemic. Of the 1,200,000 United
			 States HIV cases reported, there are 500,000 African-Americans and 200,000
			 Latinos living with the disease.
				(3)It is estimated
			 that 50 percent of all AIDS patients are African Americans and 19 percent are
			 Latinos. The African-American community is 12 percent of the general United
			 States population, and Latinos are 14 percent of the population.
				(4)Ten States and the
			 Commonwealth of Puerto Rico account for 71 percent of the Nation’s AIDS
			 cases.
				(5)Within the top 10
			 States and territories with the highest concentration of people living with
			 HIV/AIDS, large Latino and African-American populations reside in 7 of them:
			 New York, California, Florida, Texas, New Jersey, Illinois, and Pennsylvania.
			 African Americans comprise large percentages of people living with this disease
			 in Georgia, Maryland, and the District of Columbia. Latinos comprise large
			 percentages of people living with HIV/AIDS in Connecticut, Massachusetts, and
			 Puerto Rico.
				(6)Programs funded
			 through title XXVI of the Public Health Service Act (42 U.S.C. 300ff–11 et
			 seq.; as amended by the Ryan White HIV/AIDS Treatment Modernization Act
			 of 2006) are essential to people who are HIV/AIDS positive,
			 particularly those who are low income or from an ethnic or minority community.
			 Although recent changes to these programs address the problem of reaching
			 minority populations in this country, more needs to be done as the epidemic
			 continues to impact those communities more severely.
				(7)People who live
			 with HIV/AIDS not only need assistance to take care of their immediate physical
			 condition, but also require information and education about how to address
			 other consequences associated with the disease. A holistic approach is
			 necessary to address not just the immediate physical health of an individual in
			 the community, but also to educate on preventing the spread of the disease in
			 high-risk neighborhoods.
				(8)Capable non-profit
			 entities are essential to providing a comprehensive approach and reaching more
			 individuals in their local communities.
				(9)There is an urgent
			 need for providing funding to entities that not only serve minority
			 populations, but also provide services through partnerships at the local level
			 in high-risk communities.
				(b)PurposeThe
			 purpose of this Act is to establish and authorize funding for a pilot grant
			 program within the Minority AIDS Initiative that will encourage qualified
			 community health entities to cooperate with each other to provide comprehensive
			 HIV/AIDS services for racial and ethnic minorities in the local community where
			 the entities are located.
			3.Prioritizing
			 hiv/aids services by local entities to minorities
			(a)Establishment of
			 programSection 2693 of the
			 Public Health Service Act (42 U.S.C. 300ff–101) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $135,100,000 for fiscal year 2008 and inserting
			 $185,100,000 for fiscal year 2008; and
					(B)by striking
			 $139,100,000 for fiscal year 2009 and inserting
			 $189,100,000 for fiscal year 2009; and
					(2)by adding at the
			 end the following:
					
						(d)Prioritizing
				HIV/AIDS services by local entities to minorities
							(1)ReservationFor
				carrying out this subsection, the Secretary shall, of the amount appropriated
				under subsection (a) for each of fiscal years 2008 and 2009, reserve not less
				than $25,000,0000 and not more than $50,000,000.
							(2)GrantsIn carrying out the purpose described in
				subsection (a)—
								(A)the Secretary
				shall award grants to eligible entities that are located in a community
				described in paragraph (4)(C) (or are in partnership with an entity that is
				located in a community described in paragraph (4)(C)) to provide comprehensive
				HIV/AIDS services to racial and ethnic minorities in such community; and
								(B)sections
				2604(c)(1), 2612(b)(1), and 2651(c)(1) (requiring the use of at least 75
				percent of available funds to provide core medical services) shall not
				apply.
								(3)RequirementsComprehensive
				HIV/AIDS services provided by an eligible entity pursuant to this subsection
				shall—
								(A)include not less
				than 3 types of HIV/AIDS services authorized under part A, B, C, or D of this
				title or section 2692; and
								(B)give special
				consideration to minority capacity staff building which reflects the target
				population.
								(4)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
								(A)be a nonprofit
				private entity;
								(B)be located, or
				apply for the grant in partnership with an entity that is located, in one of
				the 10 States and territories with the highest concentration of people living
				with HIV/AIDS, as determined by the Centers for Disease Control and Prevention;
				and
								(C)be located, or apply for the grant in
				partnership with an entity that is located, in a community in which racial and
				ethnic minorities comprise a majority of the population, as identified by
				United States census data.
								(5)Distribution of
				grantsThe Secretary shall award grants under this subsection for
				HIV/AIDS services in not less than 5 of the States and territories described in
				paragraph (4)(B).
							(6)PreferenceIn
				awarding grants under this subsection, the Secretary shall give preference to
				eligible entities that demonstrate each of the following:
								(A)The eligible entity
				is located (and not merely in partnership with another entity that is located)
				in a State or territory described in paragraph (4)(B) and a community described
				in paragraph (4)(C).
								(B)In providing
				HIV/AIDS services through the grant, the eligible entity will partner with one
				or more local entities in the community to be served.
								(C)The eligible
				entity will use the grant to provide innovative approaches to HIV testing,
				prevention, and treatment.
								(D)The staff of the
				eligible entity reflects the community to be served.
								(E)The members of the
				governing body of the eligible entity are representative of the community to be
				served.
								.
				(b)Report
				(1)In
			 generalNot later than
			 January 1, 2009, the Secretary of Human and Health Services shall submit a
			 report to the Congress describing the status of the HIV/AIDS epidemic across
			 the Nation.
				(2)ContentsThe
			 report submitted under this subsection shall—
					(A)give special
			 emphasis to the 10 States and territories with the highest concentration of
			 people living with HIV/AIDS, as determined by the Centers for Disease Control
			 and Prevention;
					(B)include the comments submitted pursuant to
			 paragraph (3);
					(C)analyze the effectiveness of the grant
			 program established under section 2693(d) of the Public Health Service Act, as
			 added by subsection (a); and
					(D)recommend any
			 appropriate changes for improving such program.
					(3)CommentsIn preparing the report required by this
			 subsection, the Secretary shall solicit comments from the general public and
			 each entity receiving a grant under section 2693(d) of the Public Health
			 Service Act, as added by subsection (a).
				4.Temporary
			 extension of Minority HIV/AIDS Initiatives fundingThe
			 Secretary of Health and Human Services shall continue to fund grants awarded
			 through the Minority HIV/AIDS Initiatives of the Health Resources and Services
			 Administration, as in effect on the day before the date of the enactment of the
			 Ryan White HIV/AIDS Treatment Modernization Act of 2006 (Pub. L. 109–415),
			 until the Secretary begins to provide funds to entities through section 2693 of
			 the Public Health Service Act (42 U.S.C. 300ff–121), as added by the Ryan White
			 HIV/AIDS Treatment Modernization Act of 2006.
		5.Exemption from
			 Medicaid territorial funding limitation for medical assistance for individuals
			 with HIV/AIDS
			(a)In
			 generalSection 1108(g) of
			 the Social Security Act (42 U.S.C. 1308(g)) is amended by adding at the end the
			 following:
				
					(4)Disregarding
				medical assistance cap for individuals with HIV/AIDSFunding limitations under this subsection
				and subsection (f) shall not apply to amounts expended for medical assistance
				for individuals with HIV/AIDS (as defined in section 2688(7) of the Public
				Health Service
				Act).
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to fiscal
			 years beginning with fiscal year 2007.
			
